DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the ixabepilone compositions of Claims 1, 6, 7, 11-13, 16-19, 21, 22, 25, 28, 33, 34, 40, 41, 43, 48, and 49 in the reply filed on 20 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner further acknowledges applicant’s election of “TFS-2,” shown below, as the representative species of the polymer of “formula I.”

    PNG
    media_image1.png
    208
    392
    media_image1.png
    Greyscale


Status of the Claims
Claims 1, 6, 7, 11-13, 16-19, 21, 22, 25, 28, 33, 34, 40, 41, 43, 48, 49, 53-56, 59, and 64 are pending.
Claims 53-56, 59, and 64 are withdrawn from consideration as being directed to a non-elected invention.
Claims 1, 6, 7, 11-13, 16-19, 21, 22, 25, 28, 33, 34, 40, 41, 43, 48, and 49 are presented for examination.

Priority
The instant application claims the benefit of Provisional U.S. application 62/959,495 filed 10 January 2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Simmons on 10 June 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 10:	Following the phrase “amino acid” the phrase ---, wherein Ry, taken together with the amino acid backbone to which it is attached, forms leucine, and wherein Rz, taken together with the amino acid backbone to which it is attached, forms tyrosine--- has been added.
Claim 16:	Has been CANCELLED.
Claim 17:	Has been CANCELLED.
Claim 18:	Has been CANCELLED.
Claim 19:	Has been CANCELLED.

Allowable Subject Matter
Claims 1, 6, 7, 11-13, 21, 22, 25, 28, 33, 34, 40, 41, 43, 48, and 49, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: as amended above, the instant claims encompass ixabepilone, a semi-synthetic analogue of the chemotherapeutic agent epothilone B, in combination with a specific copolymer referred to by applicants as “TFS-2.” (shown below).

    PNG
    media_image1.png
    208
    392
    media_image1.png
    Greyscale

TFS-2 is a triblock copolymer containing blocks of sarcosine, leucine, and tyrosine.  The closest prior art to that of the instant applications is represented by Sill (U.S. PGPub. 2014/0271885), which describes combining epothilones including epothilone B with micelle-forming polymers to improve drug delivery and chemotherapeutic efficacy of the drugs so formulated.  [0011; 0015; 0215-0220].  Of particular relevance to the instant claims, Sill describes as a triblock copolymer useful in formulating micelles containing cancer chemotherapeutics including epothilone B, the following tyrosine-leucine-“amino-terminated leucine/PEG” triblock copolymer.

    PNG
    media_image2.png
    298
    617
    media_image2.png
    Greyscale

These copolymers are further reacted with any of a variety of amino-reactive group containing moieties to provide coordination complexes surrounding metal ions.  [00246-293;  0390].  These compounds differ from the polymers of the instant application by the present substitution of sarcosine for the amino-terminated leucine/PEG block of the prior art.  To be sure, the art recognizes the benefits associated with the substitution of polyethylene glycol with poly(sarcosine) blocks in amphiphilic block copolymers used to form micellar drug delivery systems.  See, e.g., David Heusmann, et al, A Head-to-Head Comparison of Poly(sarcosine) and Poly(ethylene glycol) in Peptidic, Amphiphilic Block Copolymers, 67 Polymer 240 (2015)(Of record, 25 Mar 2021 IDS NPL REF #14).  However, to modify the prior art peptidic copolymer to arrive at the instantly claimed peptidic copolymer, a skilled artisan would need to be motivated to remove the amine-terminated lysine from the triblock copolymer of Sill.  Because the examiner can identify no rationale for a skilled artisan to modify the prior art polymers in the manner required to arrive at the triblock peptidic copolymer claimed, the polymers, and the compositions combining them in the manner set forth by the instant claims, appear free of the art and, in the absence of any identifiable issues with the claims' compliance with applicable laws and regulations, are ALLOWED as amended above.
Claims 1, 6, 7, 11-13, 21, 22, 25, 28, 33, 34, 40, 41, 43, 48, and 49, as amended above, are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 53-56, 59, and 64, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined, fully examined for patentability under 37 CFR 1.104, and are ALLOWED for the reasons set forth above.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 April 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613